The opinion of the court was delivered by
Dixon, J.
In the year 1894, a tax of $585.30 was assessed against the prosecutor in Woodbridge township, for the purpose of raising $2,500, to enlarge a public school*135house, in pursuance of a resolution passed at a special meeting of legal voters in School District No. 22. The prosecutor seeks to set aside the tax, on the ground that ten days’ notice of the meeting, as required by sections 39 and 86 of the School law (Rev., p. 1070), was not given.
The fact appears to be so, the meeting having been held June 25th, 1894, and notice not having been given until June 16th or later. This defect invalidates the tax. Gilbert v. Van Winkle, 1 Dutcher 73; Davis v. Rapp, 14 Vroom 594.
The defendant urges that the prosecutor is estopped from setting up the illegality, because Mr. Savage, its general manager and superintendent, was one of the school trustees, voted at the meeting of June 25th, to raise the money then ordered, and saw the school-house being enlarged, without making any objection.
It is, however, clear that none of this action or information can be imputed to the prosecutor. Its works were closed throughout the year 1894, and the conduct of Mr. Savage had no relation to his position as its superintendent and manager, nor did the corporation act through him in any matter in which his information about school affairs was pertinent. Willard v. Denise, 5 Dick. Ch. Rep. 482. The corporation stands without notice of anything that was being done, and, consequently, is not estopped by its inaction. After the levying of the tax charged it with knowledge of the circumstances, it promptly sued out the present writ of certiorari.
The defendants further insist that the defect above mentioned is curable under the act of March 23d, 1881. Rev. Sup., p. 602.
But this statute cannot be applied in cases where there was not, when the tax was levied, and is not, when the aid of the court is invoked, lawful authority for imposing a tax. For the present emergency, no such authority has ever been afforded, the vote of a meeting legally convened being, according to the cases above cited and many others, essential to the assessment of a tax for such objects.
The tax must be set aside, but without costs.